to require appellant to pay respondent's fees and costs as the result of this
                "invalid and improper appeal."
                            It is so ORDERED.




                Gibbo!s                                    Pickering




                CC:   Hon. Michael Villani, District Judge
                      Janet Trost, Settlement Judge
                      Aldridge Pite, LLP
                      Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
KO) 1947A